CRAIN, Judge.
James A. Jarreau (defendant) and Elvis Morgan (co-defendant)1 were charged by a single bill of information with one count of simple burglary in violation of La.R.S. 14:62. Defendant withdrew his original plea of not guilty, pled guilty as charged, and was subsequently sentenced to a five year term of imprisonment in the custody of the Louisiana Department of Corrections. Defendant urges on appeal that the trial court failed to comply with the sentencing guidelines of La.C.Cr.P. art. 894.1 and that the sentence imposed is excessive.
A trial judge has wide discretion to impose a sentence within statutory limits. State v. Molinario, 400 So.2d 596 (La.1981). In the absence of manifest abuse of discretion, the sentence imposed will not be set aside as excessive. State v. Landos, 419 So.2d 475 (La.1982).
*738La.C.Cr.P. art. 894.1 sets forth the guidelines which should be considered by the trial court before passing sentence. Although the trial judge need not recite the entire checklist of article 894.1, the record must reflect that the guidelines were adequately considered. State v. Davis, 448 So.2d 645 (La.1984).
A review of the record in this case reveals that the trial judge ordered a presen-tence investigation report. The trial judge noted that, although this was defendant’s first felony conviction, this was defendant's fourteenth arrest (seven of which were for felonies). He was originally charged with burglary of an inhabited dwelling which was reduced to simple burglary. In addition, the trial judge stated that defendant acted in a premeditated manner and manifested little remorse for his criminal activities. In view of these circumstances, in the trial judge’s opinion, incarceration was the only appropriate sentence.
We cannot say that the sentence imposed is excessive under those circumstances. We find that the trial judge fully considered the range of sentencing alternatives and individualized the sentence to the particular defendant for the particular crime involved. These assignments of error are without merit.
SENTENCE AFFIRMED.

. Final disposition of the charge against Elvis Morgan does not form a part of this record.